Citation Nr: 0021991	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hemorrhoids, currently rated as 10 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1947 to 
September 1948 and from February 1949 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for an increased disability rating in 
excess of 10 percent for service-connected hemorrhoids.  It 
also granted an increased disability rating, from 0 to 10 
percent, effective in June 1997, for the appellant's service-
connected maxillary sinusitis with headaches.  Thereafter, 
the appellant timely filed notice of disagreements with 
reference to both of these issues.

In July 1998, the RO issued a statement of the case 
addressing solely the issue of an increased disability rating 
in excess of 10 percent for service-connected hemorrhoids.  
In July 1998, the appellant timely filed his substantive 
appeal concerning this issue.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  

In December 1998, the RO issued a statement of the case 
addressing the issue of an increased disability rating in 
excess of 10 percent for the appellant's service-connected 
maxillary sinusitis with headaches.  A substantive appeal of 
this issue does not appear in the appellant's claims file, 
thus the Board does not have jurisdiction over this claim. 

During the course of this appeal, the appellant filed a claim 
for entitlement to individual unemployability due to service-
connected disabilities.  In March 1998, the RO issued a 
rating decision that denied the appellant's claim for 
individual unemployability due to service-connected 
disabilities.  Thereafter, the appellant timely perfected his 
appeal of this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected hemorrhoids are 
manifested by small external hemorrhoids; no fissures; normal 
tone; no palpable masses within the vault; anemia; heme 
negative brown stool; and subjective complaints of pain and 
bleeding.  

3.  No objective evidence of persistent bleeding or fissures 
have been shown.
 
4.  The veteran is currently service-connected for: duodenal 
ulcer, rated 20 percent disabling; maxillary 
sinusitis/headaches, rated 10 percent disabling; hemorrhoids, 
rated 10 percent disabling; and tonsillectomy, rated as 
noncompensable.  

5.  The veteran's combined service-connected disability 
rating is 40 percent and there being no exceptions which 
would apply to combine his disabilities as a single 
disability, the percentage requirements under section 4.16(a) 
have not been met.

6.  The evidence of record does not reflect that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for service-connected hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7336 (1999).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In June 1997, the veteran filed his present claim seeking an 
increased disability rating for his service-connected 
hemorrhoids.  In support of his claim, medical treatment 
records were retrieved from various VA medical centers, dated 
from 1995 through 1997.  A review of these medical records 
revealed treatment for a variety of conditions.  A treatment 
report, dated in July 1995, noted that a barium enema had 
been conducted.  An assessment of pandiverticulosis was 
indicated.  An October 1996 treatment report noted 
assessments of non-insulin dependent diabetes mellitus, 
hypertension and anemia.  A treatment report, dated in March 
1997, noted the veteran's complaints, in pertinent part, of 
hemorrhoidal flare up.  

In September 1997, a VA examination for rectum and anus was 
conducted.  The report of this examination noted that the 
veteran was "status post hemorrhoidectomy about 25 years 
ago."   The veteran reported having a lower endoscopy just 
over a year before which showed evidence of internal 
hemorrhoids.  The report stated:
 
He has been on dibucaine ointment without relief of 
these.  Furthermore he has also been taking lanacaine 
without relief.  He cannot quantify the frequency of his 
bleeding, although he notes it may last for days, 
usually it is only a smear on the tissue, but may become 
more extensive with more irritation.  He admits soiling 
his underwear and this is a major concern of his.  He 
admits frequent constipation especially recently.  He 
does also admit occasional straining at the commode in 
order to pass his stool.  He may occasionally have 
diarrhea which alternates with his constipation.  

The report noted that the veteran's past medical history was 
significant for duodenal ulcer, diabetes mellitus, 
hypertension, osteoarthritis, sinusitis, and history of back 
surgery.  Rectal examination revealed evidence of small 
external hemorrhoids and no fissures.  Digital examination 
shows normal tone, no masses within the vault, normal 
appearing prostate and heme negative brown stool.  Diagnostic 
testing revealed an iron level of 46, which is consistent 
with an anemia of chronic disease.  The report concluded with 
a diagnosis of hemorrhoids with secondary pain and 
hematochezia.

II.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  To comply with this requirement, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 
3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  Furthermore, as the Court has pointed 
out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Increased Disability Evaluation for
Service-Connected Hemorrhoids 

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected hemorrhoids have increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The RO has evaluated the veteran's hemorrhoids as 10 percent 
disabling under the rating criteria of Diagnostic Code 7336.  
Pursuant to Diagnostic Code 7336, a 10 percent rating is 
provided for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The highest available rating, a 20 percent 
rating, may be provided for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (1999).  

In this case, the medical evidence of record does not show 
persistent bleeding or fissures.  Moreover, the evidence of 
record does not show large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  The report of the veteran's most 
recent VA examination, performed in September 1997, revealed 
no objective evidence of persistent bleeding or fissures.  A 
rectal examination noted only "small external hemorrhoids."  
Digital examination showed normal tone, no masses within the 
vault, normal appearing prostate and heme negative brown 
stool.  Although diagnostic testing revealed an iron level of 
46, which is consistent with an anemia of chronic disease, 
this finding alone does not justify an increased disability 
rating in the absence of competent evidence attributing this 
finding to the service-connected hemorrhoids.  In reviewing 
the veteran's medical treatment reports, the Board notes that 
there has been relatively little treatment for hemorrhoids.  
Although the Board has considered the veteran's complaints of 
pain and bleeding, the Board finds that the preponderance of 
the evidence is against the assignment of an increased 
disability rating in excess of 10 percent for the veteran's 
service-connected hemorrhoids. 

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue. 38 U.S.C.A. § 5107. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 38 C.F.R. Part 4, Diagnostic Code 
7336 (1999).

B. Individual Unemployability Due to Service-Connected 
Disabilities

The veteran has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.   The 
requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1999).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in  the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected  
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . .

38 C.F.R. § 4.16(a) (1999).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1999).  

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts. other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The veteran is currently service-connected for the following 
disabilities at the noted ratings:  duodenal ulcer, 20 
percent rating, from March 1973; maxillary 
sinusitis/headaches, 10 percent rating, from June 1997; 
hemorrhoids, 10 percent rating, from March 1973; and 
tonsillectomy, 0 percent, from March 1973.  Therefore, the 
veteran's combined disability rating is only 40 percent, and 
the veteran fails to meet the percentage standards set forth 
in paragraph (a) of 38 C.F.R. § 4.16 (1999).

Based on the foregoing, the RO decided in a March 1998 rating 
decision that the evidence of record did not show that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities as required by section 4.16(b) for referral for 
extraschedular consideration by the Director of VA's 
Compensation and Pension Service.  The veteran was apprised 
of this decision by having been given a copy of the rating 
decision itself and also in a July 1998 statement of the 
case.  

The Board has considered the RO's judgment regarding referral 
for extraschedular consideration and agrees with it.  Bagwell 
v. Brown, 9 Vet. App. 337 (Board may consider whether 
referral to VA officials who are specifically vested with the 
authority to grant extraschedular ratings is warranted and 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission to those officials); see Floyd v. 
Brown, 9 Vet. App. 88 (1996).  On his Application for 
Increased Compensation Based on Unemployability, VA Form 21-
8940, filed in March 1998, the veteran indicated that he had 
received his G.E.D and had also completed "real estate 
school."  The veteran also indicated on his application form 
that he had considerable experience and success in real 
estate sales.  Specifically, he noted that he earned $148,000 
in this profession in 1986.  Although he stated that he last 
worked full time in July 1993, he also reported on his 
application form that he was self-employed working 50 hours 
per week in the real estate field from 1993 to 1996.  While 
the veteran's service-connected conditions, including 
duodenal ulcer, maxillary sinusitis/headaches, hemorrhoids, 
and tonsillectomy, are clearly not asymptomatic, it does not 
appear that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of these 
disabilities.  The Board also notes with regard to the 
veteran's service-connected disabilities that the 
descriptions in the medical reports of the degree and extent 
of the veteran's disabilities contrast significantly with 
descriptions of the kinds of disabling conditions 
contemplated by the regulations as permanently and totally 
disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  Finally, the Board concludes that the descriptions of 
the veteran's disabilities in the medical examination reports 
do not provide an overall impression of a severely 
incapacitated individual.  38 U.S.C.A. § 1502 (West 1991).  
Accordingly, in view of the above and the lack of any 
additional competent evidence to the contrary, entitlement to 
a total disability evaluation based on individual 
unemployability is not warranted.


ORDER

An increased disability rating in excess of 10 percent for 
service-connected hemorrhoids is denied.

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities is 
denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 3 -


